DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 7 state(s), “… wherein the two or more corresponding points in time are sufficiently close to each other such that the carrier phase values do not change more than about 360 degrees”
The limitation “more than about 360 degrees” in Claim 7 is a relative term which renders the claim indefinite.  In this case, a carrier phase value could be more than 360 degrees or 370 degrees.  This claimed 370 degrees, when analyzing the I/Q signals, would be identical to a carrier phase signal of 10 degrees, which would likely lead to an error in distance measurement.  The wording should be changed to read “do not change more than 359 degrees.  Correction is required.  See MPEP 2173.05(b).
Allowable Subject Matter
Claims 5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 4, 6, 8, 9, and 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klinnert, et al, U. S. Patent Application Publication 2005/0179586 (“Klinnert”) in view of Schindler, et al, U. S. Patent Application Publication 2020/0348385 (“Schindler”).
Regarding claim 1, Klinnert teaches:
A system comprising: a plurality of unsynchronized distance sensors each having a corresponding coverage area; and (Klinnert, paragraph 0024, “[0024] The present invention renders possible a crossecho detection and distance measurement when working with bistatic pulsed radars, i.e., with spatially separate transmitting and receiving antennas and carrier frequency oscillators, it being possible for both carrier frequency oscillators of any one transmitter/receiver pair, in contrast to conventional bistatic systems, to be run in asynchronous operation, i.e., they do not necessarily have to be frequency synchronized or phase-synchronized.”; that a bi-static radar can operate asynchronously).
determine a distance value based on information received from each of the plurality of distance sensors sensing an object within the coverage area of each of the plurality of distance sensors, (Klinnert, figure 9, paragraph 0027, “[0027] It is thus possible to implement a bistatic pulsed radar in the low cost range as well, using low transmitting power to measure small cross-echo distances (given small baselines), and components that are not of high quality. In pulsed-radar arrays, it may be used to simultaneously measure direct and cross-echo distances. [0073] FIG. 9 illustrates two spaced-apart radar sensors 71 and 72, which are each equipped for transmitting and receiving operation. The direct echoes are denoted by 711 and 721.”; that a radar can measure distance; that two radars can measure an environment).

    PNG
    media_image1.png
    388
    684
    media_image1.png
    Greyscale

wherein each distance value represents a distance of the object from a corresponding one of the plurality of distance sensors at a corresponding point in time, (Klinnert, paragraph 0073, “[0073] They are reflected off of wall 8. Object 9 in the nearfield of the radar sensors cannot be detected by these direct echoes. Detection may only be carried out via cross echo 92. Cross echo 91 is reflected off of wall 8. In the cross-echo range scan likewise depicted in FIG. 9, crossecho Doppler 92 first appears, conditionally upon the shorter propagation time.”; that together two radars can sense an environment using direct measurements 711 and 721, that the “crossechoes” can measure distances to a wall 8 and object 9).
determine two or more carrier phase values based on the information received from each of the plurality of distance sensors, (Klinnert, paragraph 0040, “[0040] This (ideal) mixed signal is itself low-pass filtered, for example, in an analyzing unit 4 having a downstream real amplifier 8 and mixer 7. The I-signal is then available at the output of the amplifier or of the impedance converter and, in the case of a second mixer which works with the 90° phase-offset carrier, also a Q-signal, for further low-frequency signal processing. The following describes the spectrum that results for the I(Q)-signal.”; that the bistatic radar can work measuring the ‘I’ and ‘Q’ signals from each of the sensors).
wherein the two or more carrier phase values from each one of the plurality of distance sensors represent the phase of a carrier wave reflected off the object at two or more corresponding points in time, (Klinnert, paragraph 0042, “[0042] 2. The pulse modulation of product x1 · x2 , which ultimately leads to ideal mixed signal m, corresponds to a sampling, the sampling frequency being given by adjusted pulse repetition frequency PRF of the pulse generator.”; that the mixed signals between the two transmitters, with both the ‘I’ and ‘Q’ signals can be used to determine the distances to objects 9 and 8).
compare the distance values from the plurality of distance sensors and, based on said comparison of the distance values, determine a range of positions of the object within a common coverage area of the plurality of distance sensors, (Klinnert, paragraph 0043, “However, in the spectrum, an ideal sampling (.delta. sampling) leads to a periodic continuation of the spectrum of the sampled signal. Thus, the spectrum distributed around df is mirrored twice into each of frequency intervals [z·PRF, (z+1)·PRF], z being an integral number (FIG. 3). … [0043] n being .subset.NO (an integral submultiple between df and PRF). An ideal sampling is provided when the pulse duration is very short as compared to the shortest period duration of the sampled signal, i.e., Tp << (1/df). … In the case of a square-wave pulse of length Tp, the envelope is, for example, a sinx/x characteristic having the first zero position at 1/Tp.”; that multiple samples are taken of the distance values to arrive the zero position at 1/Tp to determine the distance of an object).
compare the two or more carrier phase values from each of the plurality of distance sensors to the two or more carrier phase values from each of the other distance sensors and, based on said comparison of the carrier phase values, (Klinnert, paragraph 0044, “[0044] 3. The spectrum of the real IQ-signal falls off markedly above the limiting frequencies of the mixer and amplifier/impedance converter, … This limited signal component, formed by a cross echo in the I(Q)-signal and having its essential frequency components below PRF/2, is referred to in the following discussion as cross-echo Doppler. A direct echo of an extremely rapidly moving object having corresponding Doppler frequencies around f.D. = df would lead to a similar signal.”; that two or more signals can be combined from the plurality of sensors, that the distances can be determined based on the I/Q measurements of distance; that the bistatic nature of the device allows velocity measurements as described in paragraph 0021).
Klinnert does not explicitly teach:
a processor programmed to:
determine two or more granular positions of the object at two or more corresponding points in time within the range of positions, and
take an action based on the two or more granular positions..
Schindler teaches:
a processor programmed to: (Schindler, paragraph 0050, “[0050] As further used herein, the term “evaluation device” generally refers to an arbitrary device adapted to perform the named operations, preferably by using at least one data processing device and, more preferably, by using at least one processor and/or at least one application-specific integrated circuit.”; that processing devices can be used to control radars and data processing).
determine two or more granular positions of the object at two or more corresponding points in time within the range of positions, and (Schindler, figure 2, paragraph 0200 & 0424, “[0200] Further, the devices according to the present invention can be used for detecting velocities or accelerations of objects, or to predict the movement of an object by tracking one or more of its position, speed, and/or acceleration depending on time. [0424] FIG. 2 shows a second embodiment of the detector 110, detector system 116, camera 114, entertainment device 122 and tracking system 124. … The evaluation device 146 may be configured for determining the longitudinal coordinate z of the object 112 by evaluating the combined signal Q from at least two sensor signals of the first sensor element 150 and/or of the second sensor elements 152.”; that a radar with a plurality of sensors can be used to triangulate a position of an object and the evaluate the velocity and acceleration of that object).

    PNG
    media_image2.png
    721
    609
    media_image2.png
    Greyscale

take an action based on the two or more granular positions. (Schindler, figure 2, paragraph 0175 & 0255, “[0175] As will be outlined in further detail below, the present invention may specifically be used for tracking positions and/or motions of a person, such as for the purpose of controlling machines, gaming or simulation of sports. [0255] As an example, the detector system may be used for controlling apparatuses and/or industrial processes, such as manufacturing processes and/or robotics processes. Thus, as an example, the object may be a machine and/or a machine part, such as a robot arm, the orientation of which may be detected by using the detector system.”; that a system can take multiple actions based on radar measurements - such as moving a robotic arm in relation to another object).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Klinnert, as modified by Schindler, teaches the system of claim 1.
Klinnert further teaches wherein the processor is further configured to: receive from each of the plurality of distance sensors an in-phase (I) channel and a quadrature (Q) channel. (Klinnert, paragraph 0040, “[0040] This (ideal) mixed signal is itself low-pass filtered, for example, in an analyzing unit 4 having a downstream real amplifier 8 and mixer 7. The I-signal is then available at the output of the amplifier or of the impedance converter and, in the case of a second mixer which works with the 90° phase-offset carrier, also a Q-signal, for further low-frequency signal processing. The following describes the spectrum that results for the I(Q)-signal.”; that the bistatic radar can work measuring the ‘I’ and ‘Q’ signals from each of the sensors).
Regarding claim 3, Klinnert, as modified by Schindler, teaches the system of claim 2.
Klinnert further teaches wherein the information received from each of the plurality of distance sensors, from which the processor determines the distance value and the two or more carrier phase values corresponding to each of the plurality of distance sensors, is received via the I and Q channels from each of the plurality of distance sensors. (Klinnert, paragraph 0040, “[0040] This (ideal) mixed signal is itself low-pass filtered, for example, in an analyzing unit 4 having a downstream real amplifier 8 and mixer 7. The I-signal is then available at the output of the amplifier or of the impedance converter and, in the case of a second mixer which works with the 90° phase-offset carrier, also a Q-signal, for further low-frequency signal processing. The following describes the spectrum that results for the I(Q)-signal.”; that the bistatic radar can work measuring the ‘I’ and ‘Q’ signals from each of the sensors).
Regarding claim 4, Klinnert, as modified by Schindler, teaches the system of claim 3.
Klinnert further teaches wherein the processor is further configured to: determine the distance value for each of the plurality of distance sensors based on a comparison of an I channel value and a Q channel value of the corresponding distance sensor at the corresponding point in time; and determine the two or more carrier phase values from each of the plurality of distance sensors based on a comparison of an I channel value and a Q channel value of the corresponding distance sensor  (Klinnert, paragraph 0040, “[0040] This (ideal) mixed signal is itself low-pass filtered, for example, in an analyzing unit 4 having a downstream real amplifier 8 and mixer 7. The I-signal is then available at the output of the amplifier or of the impedance converter and, in the case of a second mixer which works with the 90° phase-offset carrier, also a Q-signal, for further low-frequency signal processing. The following describes the spectrum that results for the I(Q)-signal.”; that the bistatic radar can work measuring the ‘I’ and ‘Q’ signals from each of the sensors).
Schindler teaches at the two or more corresponding points in time. (Schindler, figure 2, paragraph 0200 & 0424, “[0200] Further, the devices according to the present invention can be used for detecting velocities or accelerations of objects, or to predict the movement of an object by tracking one or more of its position, speed, and/or acceleration depending on time. [0424] FIG. 2 shows a second embodiment of the detector 110, detector system 116, camera 114, entertainment device 122 and tracking system 124. … The evaluation device 146 may be configured for determining the longitudinal coordinate z of the object 112 by evaluating the combined signal Q from at least two sensor signals of the first sensor element 150 and/or of the second sensor elements 152.”; that a radar with a plurality of sensors can be used to triangulate a position of an object and the evaluate the velocity and acceleration of that object).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 6, Klinnert, as modified by Schindler, teaches the system of claim 2.
Schindler further teaches wherein at least one of the distance sensors generates the I channel and the Q channel based on an acoustic signal reflected off the object. (Schindler, paragraph 0208, “[0208] Further, the devices according to the present invention may be used to support elderly or disabled persons or persons with limited or no vision, such as in household chores or at work such as in devices for holding, carrying, or picking objects, or in a safety system with optical or acoustical signals signaling obstacles in the environment.”; that acoustic signals can be used to detect and track objects).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 8, Klinnert, as modified by Schindler, teaches the system of claim 1.
Klinnert further teaches wherein the distance sensors are different from each other in carrier wave frequency and carrier wavelength. (Klinnert, paragraph 0039, “[0039] FIG. 1 shows two pulsed-radar sensors 11, 12, of which top sensor 11 functions as transmitter (Tx), bottom sensor 12 functions as receiver (Rx). Using their respective carrier-frequency oscillators 21, 22, the sensors generate carrier signals x1 and x2 having individual carrier frequencies fl.D1 and fl.Dz·”; that the two radar sensors can use different carrier wave signals, f.LO1 and f.LO2, both of which are modulated with the same IF pulse of figure 1).
Regarding claim 9, Klinnert, as modified by Schindler, teaches the system of claim 1.
Klinnert further teaches wherein at least one of the distance sensors is a radar. (Klinnert, paragraph 0039, “[0039] FIG. 1 shows two pulsed-radar sensors 11, 12, of which top sensor 11 functions as transmitter (Tx), bottom sensor 12 functions as receiver (Rx). Using their respective carrier-frequency oscillators 21, 22, the sensors generate carrier signals x1 and x2 having individual carrier frequencies fl.D1 and fl.Dz·”; that system can comprise two pulsed radar systems).
Regarding claim 11, Klinnert, as modified by Schindler, teaches the system of claim 1.
Schindler further teaches wherein at least one of the distance sensors includes a lidar. (Schindler, paragraph 0384, “[0384] The illumination source 138 may be adapted to generate at least one illumination pattern for illumination of the object 112. Specifically, the illumination source 138 may comprise at least one laser and/or laser source. Various types of lasers may be employed, such as semiconductor lasers.”; that the system can use lasers for ranging, commonly known as LIDAR).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 12, Klinnert, as modified by Schindler, teaches the system of claim 1.
Schindler further teaches wherein the distance sensors are mobile. (Schindler, paragraph 02427, “(0427] FIG. 4 shows a further embodiment of the detector 110, in particular for use in a mobile system using structure from motion 3D sensing methods. The evaluation device may be adapted to set up the mobile system having with a flexible relative constellation, in particular a flexible baseline.”; that the sensors can be moved).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 13, Klinnert, as modified by Schindler, teaches the system of claim 1.
Schindler further teaches wherein the object is mobile. (Schindler, figure 2, paragraph 0200 & 0424, “[0200] Further, the devices according to the present invention can be used for detecting velocities or accelerations of objects, or to predict the movement of an object by tracking one or more of its position, speed, and/or acceleration depending on time. [0424] FIG. 2 shows a second embodiment of the detector 110, detector system 116, camera 114, entertainment device 122 and tracking system 124. … The evaluation device 146 may be configured for determining the longitudinal coordinate z of the object 112 by evaluating the combined signal Q from at least two sensor signals of the first sensor element 150 and/or of the second sensor elements 152.”; that a radar with a plurality of sensors can be used to triangulate a position of an object and the evaluate the velocity and acceleration of that object; therefore the radar tracks a mobile object).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 14, Klinnert, as modified by Schindler, teaches the system of claim 1.
Schindler further teaches wherein the action includes refining a position estimate with respect to the object based on motion. (Schindler, figure 2, paragraph 0200 & 0424, “[0200] Further, the devices according to the present invention can be used for detecting velocities or accelerations of objects, or to predict the movement of an object by tracking one or more of its position, speed, and/or acceleration depending on time. [0424] FIG. 2 shows a second embodiment of the detector 110, detector system 116, camera 114, entertainment device 122 and tracking system 124. … The evaluation device 146 may be configured for determining the longitudinal coordinate z of the object 112 by evaluating the combined signal Q from at least two sensor signals of the first sensor element 150 and/or of the second sensor elements 152.”; that a radar with a plurality of sensors can be used to triangulate a position of an object and the evaluate the velocity and acceleration of that object; that the time sequential radar measurements are used to estimate the movement of the object relative to the radar).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 15, Klinnert, as modified by Schindler, teaches the system of claim 1.
Schindler further teaches wherein the action includes refining a map based on the motion. (Schindler, paragraph 0173, “[0173] In a further aspect of the present invention, use of the detector according to the present invention, … a mapping application for generating maps of at least one space; a homing or tracking beacon detector for vehicles;”; that the radar measurements can be used for mapping).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 16, Klinnert, as modified by Schindler, teaches the system of claim 1.
Schindler further teaches wherein the action includes controlling at least one of a motor, an engine, an actuator, a valve, or a solenoid. (Schindler, figure 2, paragraph 0238 & 0255, “[0238] Further, devices according to the present invention may be used in the context of do-it-yourself or professional tools, especially electric or motor driven tools or power tools, such as drilling machines, saws. [0255] As an example, the detector system may be used for controlling apparatuses and/or industrial processes, such as manufacturing processes and/or robotics processes. Thus, as an example, the object may be a machine and/or a machine part, such as a robot arm, the orientation of which may be detected by using the detector system.”; that a system can take multiple actions based on radar measurements - such as directing motors).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 17, Klinnert, as modified by Schindler, teaches the system of claim 1.
Klinnert further teaches wherein the distance sensors operate at the same time and are configured so as to not signally interfere with each other. (Klinnert, paragraph 0008-0009, “[0008] PRF Staggering (Staggered PRF): [0009] To avoid so-called blind speeds which occur at constant pulse repetition frequency, or to flatten the line spectrum of the transmitted signal that exists given a constant pulse repetition frequency, e.g., for improved interference suppression, pulse pause intervals of variable length (variable interpulse period VIP) are also used.”; that the signals can be PRF alternated to improve interference operation).
Regarding claim 18, Klinnert, as modified by Schindler, teaches the system of claim 1.
Schindler further teaches wherein the distance sensors are hosted via a vehicle. (Schindler, paragraph 0227, “[0227] The detector may be a stationary device or a mobile device. Further, the detector may be a stand-alone device or may form part of another device, such as a computer, a vehicle or any other device.”; that the radar can be part of a vehicle).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 19, Klinnert, as modified by Schindler, teaches the system of claim 1.
Schindler further teaches wherein the distance sensors are hosted via a wearable. (Schindler, paragraph 0227, “[0227] The detector may be a stationary device or a mobile device. Further, the detector may be a stand-alone device or may form part of another device, such as a computer, a vehicle or any other device. Further, the detector may be a hand-held device. Other embodiments of the detector are feasible. [0179] Further, devices according to the present invention may be used to explore a room, boundaries, obstacles, in connection with a virtual or augmented reality application, especially when wearing a head-mounted display.”; that the system can be wearable).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 20, Klinnert, as modified by Schindler, teaches the system of claim 1.
Schindler further teaches wherein the object is living. (Schindler, paragraph 0222, “[0222] Additionally or alternatively, the object may be or may comprise one or more living beings and/or one or more parts thereof, such as one or more body parts of a human being, e.g. a user, and/or an animal.”; that the object can be body parts of a living human).
In view of the teachings of Schindler it would have been obvious for a person of ordinary skill in the art to apply the teachings Schindler to Klinnert at the time the application was filed in order to use a bistatic detection device to track an object in a manner similar to Klinnert’s system.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Schindler to Klinnert before the effective filing date of the claimed invention in order to combine bistatic tracking using multiple time periods and Klinnert’s bistatic radar.  The tracking over time and the detection over time merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648